Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This Office Action is in response to applicant’s communication filed on 04/23/21. Claims 7-25 and 32-37 are pending in this application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

By way of this examiners’ amendment, unelected claims 7-13 are hereby canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A semiconductor device, comprising:
a semiconductor die including a top surface and a bottom surface opposite the top surface and a side surface extending vertically between the top surface and bottom surface;
an encapsulant deposited around and in contact with the side surface of the semiconductor die;
a first insulating layer formed in contact with a surface of the encapsulant, wherein the first insulating layer includes a plurality of openings through the first insulating layer and terminating at the surface of the encapsulant with the openings disposed within a single interconnect pad location over the encapsulant in a location outside a vertical projection of entire dimensions of the top surface of the semiconductor die; and 
a first conductive layer formed over the interconnect pad location and into the openings in the first insulating layer to fill the openings and extend over a surface of the first insulating layer, as recited in amended claim 14. Claims 15-19 depend from claim 14 and are also allowable.
 A semiconductor device, comprising:
a semiconductor die including a top surface and a bottom surface opposite the top surface and a side surface extending vertically between the top surface and bottom surface;
an encapsulant deposited around the side surface of the semiconductor die;
a first insulating layer formed over a surface of the encapsulant, wherein the first insulating layer includes a plurality of openings into the first insulating layer and terminating at the surface of the encapsulant with the openings disposed within an interconnect pad location over the encapsulant outside a vertical projection of the semiconductor die, and an area of openings is less than an area of the interconnect pad location; and
a first conductive layer formed over the interconnect pad location and into the openings in the first insulating layer and extending over a surface of the first insulating layer opposite the encapsulant, as recited in claim 20. Claims 21-25 depend from claim 20 and are also allowable. 
A semiconductor device, comprising:
a semiconductor die including a top surface and a bottom surface opposite the top surface and a side surface extending vertically between the top surface and bottom surface;


a first insulating layer formed over a surface of the encapsulant, wherein the first insulating layer includes a plurality of openings into the first insulating layer and terminating at the surface of the encapsulant with the openings disposed within an interconnect pad location over the encapsulant outside a vertical projection of the semiconductor die; and
a first conductive layer formed over the interconnect pad location and into the openings in the first insulating layer, as recited in amended claim 32. Claims 33-37 depend from claim 32 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Meyer (US 20090085186 A1) discloses a semiconductor device comprising: a semiconductor chip; a molded body covering the semiconductor chip, the molded body comprising an array of molded structure elements; and first solder elements engaged with the molded structure elements.
Cho (US 6400021 B1) discloses A wafer level package comprising: a semiconductor chip; a plurality of bond pads formed on a surface of the semiconductor chip; a lower dielectric layer formed on the surface of the semiconductor chip, the lower dielectric layer having vias and grooves, wherein the vias expose the bond pads and the grooves are disposed at a position spaced a predetermined distance from the vias; a metal pattern deposited on a surface of the lower dielectric layer, a surface of the vias, and a surface of the grooves; an upper dielectric layer formed on the lower dielectric layer and the metal pattern, the the upper dielectric layer comprising ball lands through which a portion of the metal pattern deposited on a surface of the grooves is exposed; an upper bump metal pattern formed on the portion of the metal pattern exposed at the ball lands and sidewalls of the upper dielectric layer; and a solder ball formed on the under bump metal pattern formed on the ball lands, the solder ball being electrically connected to the metal pattern deposited on the grooves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813